PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/359,050
Filing Date: 20 Mar 2019
Appellant(s): GOLSCH, Kyle



__________________
Michael P. Doerr
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant argues in the last paragraph of page 12 that in Spahl et al., the same minimum distance is used for all locations and no probabilities of any kind are determined or compared with any
probability thresholds. Spahl et al. does not utilize a reference database that stores a plurality of locations and, for each location, at least one probability associated with at least one distance, as such a reference database is not needed for the simple approach described in Spahl et al. of activating an approach pending mode based when the user is within a minimum distance from the vehicle. The examiner respectfully disagrees. Spahl teaches at least one probability associated with at least one distance (the approach pending mode should only be triggered once after the user reaches a predetermined minimum distance, indicating a probability greater than a threshold probability for distances that are lowered than the minimum distance, Para. 28; As an example, the minimum distance can be set as 10 feet from the car, a user device detected within a distance of 5 feet or 7 feet would trigger the approach pending mode, indicating a threshold probability has been implicitly reached at 5 feet or 7 feet). Spahl further teaches in an embodiment, a reference database (smart calendar), using pattern recognition to determine the probability of entry based on locations (via smart calendar storing data related to locations, the approach pending mode can be triggered in response to pre-programmed time windows. Where either the vehicle or a remote device such as a smart phone possesses a calendar function, the calendar information can identify likely driving trips or can be specifically configured with a pre-established window for activating the approach pending mode. Furthermore, a smart calendar could which locations are likely to result in vehicle use and how long prior to the calendar entry time the travel begins, Para. 24). Therefore, the feature of a reference database that stores a plurality of locations and, for each location, at least one probability associated with at least one distance is already known in the prior arts and taught by Spahl.
	Applicant next argues in page 13 that Spahl makes a simple distance calculation and compares the distance to a distance threshold. In Spahl et al., the same distance calculation and comparison to a distance threshold is used for all locations, without utilizing any probability determinations or any reference database that stores a plurality of locations and, for each location, at least one probability associated with at least one distance, as recited by claim 1. As such, the Spahl et al. system does
not determine a probability that a user will enter a vehicle based on the location of the user device, the distance from the user device to the vehicle, and a reference database that stores a plurality of locations and, for each location, at least one probability associated with at least one distance, as recited by claim 1. The examiner respectfully disagrees. As explained above. The probability of entering a vehicle is determined based on whether the detected user’s distance is within or outside the predetermined minimum distance (trigger based on the relative locations of the vehicle and user, and when the vehicle is parked in front of the user's home or workplace, the approach pending mode should only be triggered once after the user reaches a predetermined minimum distance, indicating a probability greater than a threshold probability has been reached, Para. 28); Spahl also teaches in an embodiment a reference database that stores a plurality of locations and, for each location, at least one probability associated with at least one distance (using known pattern recognition methods, a smart 
	Appellant next argues in the first paragraph of page 15 that Spahl fails to teach or suggest a PEPS system configured to, in response to the probability being greater than the threshold probability, activate at least one vehicle function associated with the threshold probability. The examiner respectfully disagrees. Spah teaches this feature (via activating welcoming functions including lighting based on likelihood of imminent vehicle use; Para. 3, 23, 47 and 50).
	Appellant next argues in the last paragraph of page 19 that Spahl fails to teach generating an entry in a reference database as claimed in claim 4. The examiner respectfully disagrees. Spahl teaches generating an entry in a reference database as claimed in claim 4 via the smart calendar using pattern recognition to learn from information entered; the smart calendar can learn which locations are likely to result in vehicle use based on the information recorded (see Para. 24).
	Appellant next argues in the first paragraph of page 21 that the Spahl et al. system does not teach or suggest a probability curve that is based on at least one dynamic probability value, or that the at least one dynamic probability value indicates the probability that the user of the user device will enter the vehicle when the user of the user device is within a threshold distance of the vehicle. The examiner respectfully disagrees. The examiner cited Toyama to cure the deficiencies of Spahl. Toyama teaches that a Gaussian probability curve can be used to determine the appropriate threshold probability (Para. 70). Therefore, the combination of Spahl and Toyama teaches determine the probability that the user of the user device will enter the vehicle when the user of the user device is within a threshold distance of the vehicle.
Appellant next argues in page 22 that the use of a calendar function in Spahl et al. to determine that a user may be expected to approach the vehicle is separate and distinguishable from utilizing a dynamic probability value that is updated in response to a control module generating a new entry in a 
	Appellant argues in page 23 that the examiner fails to explain how one skilled in the art could
modify and combine the description of user proximity detection for activating vehicle convenience functions in Spahl et al. with the machine vision system and method for estimating and tracking facial pose in Toyama to arrive at the system recited by claim 7. The examiner respectfully disagrees. Claim 7 states, “the probability curve is a continuous curve”. Toyama teaches a Gaussian probability curve, which is inherently a continuous probability curve. Therefore, claim 7 is taught by the teachings of Toyama. The examiner mainly cited Toyama to show that a Gaussian probability curve can be used to determine the appropriate threshold probability. This teaching is universal and can be applied to any system that relies on probability to determine an action. 

	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YONG HANG JIANG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        
Conferees:
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                        
/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683        
                                                                                                                                                                                                Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal